Case 1:18-cv-00317-JB-N Document 307 Filed 03/22/21 Page 1 of 5         PageID #: 3950




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA

 WILLIAM HEATH HORNADY,                     )
 CHRISTOPHER MILLER and                     )
 TAKENDRIC STEWART,                         )
 Individually and on behalf of all          )
 others similarly situated,                 )
                                            )        CIVIL ACTION NO.:
       Plaintiff,                           )
                                            )       1:18-cv-00317-JB-N
 v.                                         )
                                            )
 OUTOKUMPU STAINLESS USA,                   )
 LLC,                                       )
                                            )
       Defendants.                          )

       DEFENDANT’S MOTION TO AMEND SCHEDULING ORDER

       Following a hearing on March 12, 2021, the court suspended the pro hac

 vice admission of Defendant Outokumpu Stainless USA, LLC’s lead counsel. On

 March 19, 2021, undersigned counsel filed a notice of appearance and is replacing

 Mr. Appleby as lead counsel for Defendant in this action. Given the current posture

 of this collective action, the uncertainty of the claims to be tried and the defenses

 thereto, and to avoid any undue prejudice to Defendant, Defendant hereby moves

 to amend the Scheduling Order and to continue this case from the court’s May trial

 calendar. As grounds for this motion, Defendant states as follows:

       Plaintiff’s filed this action on July 16, 2018. [Doc. 1]. Gavin Appleby was

 admitted pro hac vice in this action on September 17, 2018 [Doc. 38], and served



                                          1
Case 1:18-cv-00317-JB-N Document 307 Filed 03/22/21 Page 2 of 5          PageID #: 3951




 as lead counsel for Defendant through March 12, 2021. Mr. Appleby’s suspension

 occurred eleven days before the current deadline for the Parties to file trial witness

 and exhibits lists and one month prior to the final pretrial conference. [Doc. 274].

       On September 23, 2020, Plaintiffs filed a Motion for Partial Summary

 Judgment. [Doc. 245]. That motion is fully briefed and remains pending before the

 court. The resolution of that motion will impact the claims to be tried. Until that

 motion is resolved, the Parties cannot properly identify witnesses and exhibits for

 trial, draft proposed jury instructions, or otherwise prepare the joint pretrial

 statement required by this court’s Standing Order Governing Final Pretrial

 Conference.

       In addition to the potential impact of Plaintiffs’ pending summary judgment

 motion on the upcoming trial, Magistrate Judge Nelson has issued two Report and

 Recommendations potentially impacting the trial of this case. In a Report and

 Recommendation dated October 26, 2020, Magistrate Judge Nelson ruled that

 Plaintiffs could rely upon representative proof and limited the evidence Defendant

 could rely upon to counter such testimony. [Doc. 261]. Both Parties have objected

 to this ruling [Docs. 266 and 267]. In a subsequent Report and Recommendation,

 Magistrate Judge Nelson granted in part and denied part Plaintiff’s request to strike

 certain of Defendant’s affirmative defenses. [Doc. 277]. Both Parties also have

 objected to this ruling and those objections remain pending. [Docs. 282 and 286].



                                           2
Case 1:18-cv-00317-JB-N Document 307 Filed 03/22/21 Page 3 of 5             PageID #: 3952




 Rulings concerning the proof to be used and the defenses available to Outokumpu

 will necessarily impact the pretrial order, trial witness and exhibit lists, and trial.

       In addition to the pending dispositive motion and objections to the Report

 and Recommendations, ADP has recently produced additional pay data in this case

 concerning opt-in plaintiffs, and has indicated that it may produce further data, if

 requested to do so by the Parties. The Parties have not yet had an opportunity to

 analyze the new data and to assess its impact on trial, and certainly do not have

 time to complete such analysis prior to the current Pretrial Conference on April 13,

 2021. A delay of the current trial date will afford the Parties the opportunity to

 evaluate the impact of this data on the case.

       Finally, the court’s decision to suspend Defendant’s lead counsel has

 necessitated the substitution of lead trial counsel shortly before substantive pretrial

 deadlines. Undersigned counsel is working diligently to get up to speed in this

 case, but forcing Defendant to try this case so quickly after the suspension of its

 prior counsel would be prejudicial. Recognizing the requested delay also could

 prejudice Plaintiffs, undersigned counsel has already contacted counsel for

 Plaintiffs to confirm any issues Plaintiffs believe are outstanding, discuss what is

 left to do to get the case ready for trial, and clarify any other issues the Parties

 might need to address to move this case forward.

       Defendant provided a draft of this submission to Plaintiffs’ counsel this



                                             3
Case 1:18-cv-00317-JB-N Document 307 Filed 03/22/21 Page 4 of 5        PageID #: 3953




 morning, and Plaintiffs’ counsel provided the undersigned with a draft response.

 The undersigned understands that Plaintiffs intend to file their response with the

 Court, so as to inform the Court of areas of agreement and disagreement with this

 motion.

        In light of the foregoing, Defendant respectfully requests this Court amend

 the Scheduling Order to extend the current remaining deadlines, pretrial conference

 and trial setting.




                                             Respectfully submitted,


                                             s/ Charles A. Powell IV
                                             Charles A. Powell IV, ASB-9015-O77C
  LITTLER MENDELSON, P.C.
  420 20th Street North, Suite 2300
  Birmingham, AL 35203-3204
  Telephone: (205) 421-4703
  cpowell@littler.com
                                             Jennifer Fox Swain, ASB-7761-I67J
  LITTLER MENDELSON, P.C.
  420 20th Street North, Suite 2300
  Birmingham, AL 35203-3204
  Telephone: (205) 421-4704
  jswain@littler.com
                                             Attorneys for Defendant




                                         4
Case 1:18-cv-00317-JB-N Document 307 Filed 03/22/21 Page 5 of 5        PageID #: 3954




                          CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system which will send notification
 of such filing to the following:

  Ian D. Rosenthal                            Patrick H. Sims
  HOLSTON, VAUGHAN &                          SIMS LAW FIRM, LLC
  ROSENTHAL, LLC                              P. O. Box 7112
  P. O. Box 195                               Mobile, AL 36670
  Mobile, AL 36601                            Tel: 251.725.1316
  idr@holstonvaughan.com                      patrick@simslawfirm.net


                                             s/ Charles A. Powell IV
                                             OF COUNSEL




                                         5
